19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Orisha KAMMEFA, Plaintiff Appellant,v.MARYLAND DEPARTMENT OF PERSONNEL, as an official stategovernment agency;  Margaret Embardino, personaldesignee, personally and officially,Defendant Appellees.Orisha KAMMEFA, Plaintiff Appellant,v.MARYLAND OFFICE OF ADMINISTRATIVE HEARINGS, collectively;Laurie Bennett, Administrative Law Judge,personally and officially, Defendant Appellees.
Nos. 93-2581, 93-2582.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 7, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-93-2971, CA-93-2972).
Orisha Kammefa, appellant pro se.
D.Md.
AFFIRMED.
Before RUSSELL, MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Orisha Kammefa appeals the district court's order dismissing her employment discrimination actions as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  Kammefa v. Maryland Dep't of Personnel, No. CA-93-2971 (D. Md. Nov. 9, 1993);  Kammefa v. Maryland Office of Admin.  Hearings, No. CA-93-2972 (D. Md. Nov. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note that because neither of these agencies were Kammefa's employer, the district court's dismissal of Kammefa's Title VII claims against them was proper.  42 U.S.C. Sec. 2000e(b) (1988), 42 U.S.C.A. Sec. 2000e(f) (West Supp.1993)